   6:19-cv-00222-KEW Document 23 Filed in ED/OK on 03/29/21 Page 1 of 9



             IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

COBY E. UMSTED,                       )
                                      )
                  Plaintiff,          )
                                      )
                                      )    Case No. CIV-19-222-KEW
                                      )
COMMISSIONER OF THE SOCIAL            )
SECURITY ADMINISTRATION,              )
                                      )
                  Defendant.          )

                           OPINION AND ORDER

     Plaintiff Coby E. Umsted (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying his application for

disability   benefits   under   the       Social   Security   Act.   Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts   the   Commissioner    erred      because   the   ALJ   incorrectly

determined he was not disabled. For the reasons discussed below,

it is the finding of this Court that the Commissioner’s decision

should be and is REVERSED and the case is REMANDED for further

proceedings.

             Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A). A claimant is disabled under the Social

Security Act “only if his physical or mental impairments are of
    6:19-cv-00222-KEW Document 23 Filed in ED/OK on 03/29/21 Page 2 of 9



such severity that he is not only unable to do his previous work

but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists

in the national economy. . .” 42 U.S.C. § 423(d)(2)(A). Social

Security regulations implement a five-step sequential process to

evaluate a disability claim. See 20 C.F.R. §§ 404.1520, 416.920.1

        Judicial        review   of   the     Commissioner’s     determination       is

limited in scope by 42 U.S.C. § 405(g). This Court’s review is

limited      to    two     inquiries:       first,     whether   the    decision   was

supported         by    substantial     evidence;     and,    second,   whether    the

correct legal standards were applied. Hawkins v. Chater, 113 F.3d

1162,       1164       (10th   Cir.   1997)       (citation   omitted).    The     term

“substantial evidence” has been interpreted by the United States


        1
           Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry. If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work. If the claimant’s step four burden is met, the burden
shifts to the Commissioner to establish at step five that work exists in
significant numbers in the national economy which the claimant – taking
into account his age, education, work experience, and RFC – can perform.
Disability benefits are denied if the Commissioner shows that the
impairment which precluded the performance of past relevant work does not
preclude alternative work. See generally, Williams v. Bowen, 844 F.2d
748, 750-51 (10th Cir. 1988).

                                              2
   6:19-cv-00222-KEW Document 23 Filed in ED/OK on 03/29/21 Page 3 of 9



Supreme Court to require “more than a mere scintilla. It means

such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S.

389, 401 (1971), quoting Consolidated Edison Co. v. NLRB, 305 U.S.

197, 229 (1938). The court may not re-weigh the evidence nor

substitute its discretion for that of the agency.              Casias v.

Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991). Nevertheless, the court must review the record as a whole,

and the “substantiality of the evidence must take into account

whatever in the record fairly detracts from its weight.” Universal

Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also, Casias,

933 F.2d at 800-01.

                        Claimant’s Background

     Claimant was 46 years old at the time of the ALJ’s decision.

He has a tenth to eleventh grade education and worked in the past

as a sales associate, a restaurant worker or busser, and a prep

cook. Claimant alleges an inability to work beginning on August

10, 2013, due to limitations resulting from chronic obstructive

pulmonary disease (COPD), depression, and post-traumatic stress

disorder (PTSD).

                          Procedural History

     On October 5, 2016, Claimant protectively filed an application

for a period of disability and disability insurance benefits under

Title II (42 U.S.C. § 401, et seq.) of the Social Security Act and

                                    3
   6:19-cv-00222-KEW Document 23 Filed in ED/OK on 03/29/21 Page 4 of 9



for supplemental security income benefits pursuant to Title XVI

(42 U.S.C. § 1381, et seq.) of the Social Security Act. The claims

were denied initially and upon reconsideration. On September 25,

2018, ALJ Jodi Levine conducted a video hearing from Oklahoma City,

Oklahoma. Claimant participated from Ada, Oklahoma. On June 14,

2019, the ALJ entered an unfavorable decision. Claimant requested

review by the Appeals Council, and on June 19, 2019, it denied

review. As a result, the decision of the ALJ represents the

Commissioner’s final decision for purposes of further appeal. 20

C.F.R. §§ 404.981, 416.1481.

               Decision of the Administrative Law Judge

     The ALJ made her decision at step five of the sequential

evaluation. She determined that while Claimant suffered from severe

impairments, he did not meet a listing and retained the residual

functional capacity (“RFC”) to perform light work with additional

limitations.

                         Errors Alleged for Review

     Claimant initially raised two points of error, including 1)

the ALJ erroneously ignored and rejected the opinion of consulting

psychologist     Christopher     Campbell,         Ph.D.,    and   2)    the   ALJ’s

decision   was     not   based   on   substantial       evidence        because   the

Defendant failed to provide a complete record for the Court’s

review.    After    Claimant     filed       his   opening    brief,      Defendant

supplemented the record with a complete administrative hearing

                                         4
   6:19-cv-00222-KEW Document 23 Filed in ED/OK on 03/29/21 Page 5 of 9



transcript. See Docket Entry # 15. Based upon the filing of the

supplemental transcript, Claimant is no longer pursuing his second

point of error.

         Consideration of Consulting Psychologist’s Opinion

       In her decision, the ALJ found Claimant suffered from severe

impairments of COPD and PTSD. (Tr. 18). She determined Claimant

could perform light work with additional limitations. Claimant

could never climb ladders, ropes, or scaffolds, but he could

occasionally climb stairs and crawl. He was to avoid all exposure

to temperature extremes, fumes, odors, dusts, gases, humidity,

poor   ventilation,   unprotected   heights,    and   dangerous,    moving

machinery. Claimant could understand, remember, and perform simple

and detailed instructions and have occasional interaction with the

public. (Tr. 20).

       After consultation with a vocational expert (“VE”), the ALJ

determined Claimant    could   perform   the   representative      jobs   of

routing clerk, collator operator, and office helper, all of which

she found existed in sufficient numbers in the national economy.

(Tr. 26). As a result, the ALJ concluded Claimant had not been

under a disability from August 10, 2013, through the date of the

decision. (Tr. 27).

       Claimant contends the ALJ improperly ignored and rejected

opinions from consulting psychologist, Dr. Campbell, who evaluated

Claimant on June 19, 2017, during Claimant’s inpatient treatment

                                    5
   6:19-cv-00222-KEW Document 23 Filed in ED/OK on 03/29/21 Page 6 of 9



at Rolling Hills Psychiatric Hospital for suicidal and homicidal

thoughts.       Upon    examination,       Dr.   Campbell    noted     Claimant    was

“slightly disheveled in dress, groom[ing], and presentation.”

Claimant was alert and oriented to person, place, time, and event.

He appeared to be at least of average intelligence and had an

adequate fund of information. He presented with “a sad mood and

calm   affect.”        His   thought   process     “was     clear,    coherent,    and

linear.” His thought content was appropriate, and he did not

display    or    report      a   history    of   delusions    or     hallucinations.

Claimant’s judgment appeared practical, insight was average, and

he did not display or report problems with impulse control. Dr.

Campbell diagnosed Claimant with PTSD, major depressive disorder

(recurrent, severe), and alcohol use disorder (severe, in early

remission, by history).

       Listed under the section in the report of “Conclusions &

Recommendations,” Dr. Campbell stated Claimant’s “current mental

health prognosis is poor as his PTSD and depressive symptoms are

reportedly      increasing       and   causing    significant        impairments   in

social,     emotional,       and   behavioral      functioning.”       He   believed

Claimant    would      benefit     from    continued   use    of     anti-depressant

medication,        cognitive-behavioral           therapy       for     PTSD,      and

participation in a community-based organization such as Alcoholics

Anonymous. Dr. Campbell noted Claimant needed someone to assist

him with his finances and business affairs. Regarding Claimant’s

                                            6
     6:19-cv-00222-KEW Document 23 Filed in ED/OK on 03/29/21 Page 7 of 9



functioning, Dr. Campbell concluded: “Mr. Umsted appears capable

of   understanding,        remembering,       and    managing    instructions        and

tasks. He does not appear capable of adequate social/emotional

adjustment in occupational and social settings, and he does not

seem able to sustain work-related mental activity at this time.”

(Tr. 756-60).

      The ALJ discussed Dr. Campbell’s evaluation of Claimant in

the decision. She noted his findings on examination and that “while

the [C]laimant had a worsening of his symptoms resulting in

hospitalization       in     June   of   2017,       he    likewise      underwent     a

psychological consultative examination during this time which

showed    his     mental    functioning       was    grossly     intact.”      The   ALJ

concluded the results of Dr. Campbell’s examination were “further

supportive of the sufficiency of the mental [RFC].” (Tr. 23-24).

The ALJ did not expressly address Dr. Campbell’s conclusions that

Claimant    did    not     appear   capable     of    adequate    social/emotional

adjustment in occupational and social settings and did not seem

able to sustain work-related mental activity at that time.

      Defendant contends that although the ALJ did not expressly

address    Dr.     Campbell’s       limitations,          she   made     the   overall

conclusion that his findings did not warrant the inclusion of

additional limitations in the RFC. Defendant argues that both state

agency     psychological       consultants          considered     Dr.     Campbell’s

examination and did not find that Claimant was incapable of

                                          7
   6:19-cv-00222-KEW Document 23 Filed in ED/OK on 03/29/21 Page 8 of 9



adjusting to a work setting or sustaining work-related mental

activity. The ALJ afforded these opinions substantial weight. (Tr.

24).

       The opinions of the reviewing state agency psychologists

reveal     that   even   though     they   considered   Dr.    Campbell’s

examination, they did not specifically include his conclusions

regarding Claimant’s functioning in their summary of the evidence.

Moreover, although they did determine Claimant could adapt to a

work     situation,   they   also   determined   Claimant     had   marked

limitations in his ability to interact appropriately with the

public, including in the mental RFC explanation that “Claimant can

relate to others on a superficial work basis, but not the general

public.” (Tr. 93-96, 99-100, 115-18).

       The ALJ must evaluate every medical opinion in the record.

Hamlin v. Barnhart, 365 F.3d 1208, 1215 (10th Cir. 2004). The ALJ

must also explain in the decision the weight given to the medical

opinions. Soc. Sec. Rul. 96-6p, 1996 WL 374180 (1996). An ALJ “is

not entitled to pick and choose through an uncontradicted medical

opinion, taking only the parts that are favorable to a finding of

nondisability.” Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir.

2007).

       In her decision, the ALJ did not discuss Dr. Campbell’s

opinions or explain the weight given to his opinions. His opinion

regarding Claimant’s social functioning is not contrary to the

                                     8
   6:19-cv-00222-KEW Document 23 Filed in ED/OK on 03/29/21 Page 9 of 9



mental RFC of the state agency psychologists, who also found

Claimant exhibited limitations in social functioning. The ALJ only

included a limitation in the RFC for occasional interaction with

the public. (Tr. 20). On remand, the ALJ shall evaluate Dr.

Campbell’s   opinions,     and    she    should   include    any   further

limitations in the RFC that are supported by the evidence.

                                 Conclusion

     The   decision   of   the    Commissioner    is   not   supported    by

substantial evidence and the correct legal standards were not

applied. Therefore, this Court finds, in accordance with the fourth

sentence of 42 U.S.C. § 405(g), the ruling of the Commissioner of

Social Security Administration should be and is REVERSED and the

case is REMANDED for further proceedings consistent with the

Opinion and Order.

      IT IS SO ORDERED this 29th day of March, 2021.




                                   KIMBERLY E. WEST
                                   UNITED STATES MAGISTRATE JUDGE




                                     9
